 Case 21-10315         Doc 73    Filed 04/01/21 Entered 04/01/21 12:11:14            Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

_________________________________
In Re:

SHAMROCK FINANCE, LLC
                                                             Chapter 11
                                                             Case No: 21-10315-FJB

                        Debtor
_________________________________

                                  NOTICE OF APPEARANCE

   Pursuant to United States Bankruptcy Rules of Procedure and MLBR, Colette Willis, a

creditor in the above noted bankruptcy proceeding, hereby requests that all matters which must

be noticed to creditors, any creditor’s committees, and any other party of interest as defined in

the Bankruptcy Rules of Procedure and the Local Rules, whether sent by the Court, the Debtor or

any other party in this case, be sent to the undersigned counsel, and further undersigned counsel

be added to the Court’s master mailing matrix.

Dated: April 1, 2021                          Colette Willis,
                                              By her Attorney


                                              __/s/ Kirk P. Rothemich__________
                                              Kirk P. Rothemich, Esq.
                                              10 Federal Street
                                              Suite 403
                                              Salem, Massachusetts 01970
                                              (617) 227-2755
                                              BBO#558292
 Case 21-10315        Doc 73     Filed 04/01/21 Entered 04/01/21 12:11:14         Desc Main
                                   Document     Page 2 of 2



                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS

_________________________________
In Re:

SHAMROCK FINANCE, LLC
                                                           Chapter 11
                                                           Case No: 21-10315-FJB

                        Debtor
_________________________________

                                 CERTIFICATE OF SERVICE

      I, Kirk P. Rothemich, hereby certify that I have caused a copy of the attached Notice of
Appearance to be served via Electronic Mail, to the following this 1st day of April, 2021:

Jeffrey D. Sternklar, Esq.
Debtor’s Counsel

John Fitzgerald, Esq.
Assistant U.S. Trustee

Eric K. Bradford, Esq.
Counsel to US Trustee



                                                    _/s/ Kirk P. Rothemich__________
                                                    Kirk P. Rothemich
